DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 11/25/2021, with respect to the previous claim objections have been fully considered and are persuasive. The claim objections have been withdrawn. 

Applicant’s arguments, filed 11/25/2021, with respect to the previous 35 USC §112(a) rejections been fully considered and are persuasive; specifically, the claims now recite limitations which comply with the written description requirement. The 35 USC §112(a) rejections have been withdrawn. 

Applicant’s arguments, filed 11/25/2021, with respect to the previous 35 USC §103 rejection over Hwang in view of Fukuoka, and others, have been fully considered and are persuasive. The 35 USC §103 rejection has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with FEI SHEN on 12/29/2021.
The application has been amended as follows (starting from the claims filed 11/25/2021, which are entered): 

Cancel claims 9-11 and 18.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires “a top-emitting OLED device for improving viewing angle characteristics comprising: a substrate; and a first electrode, a hole injection layer, a hole transport layer, a light-emitting layer, an electron transport layer, a second electrode … sequentially stacked on the substrate, wherein the second electrode has a light transmittance no less than 25%.”
These features are ubiquitous in the prior art, e.g., Hwang, et al., US-20130001532-A1, teaches an OLED having these features. While not specifically claimed, but inherent in the configuration (by virtue of the reflectance of the second electrode and the recitation of a top emitting OLED), is a microcavity formed between the first electrode and the second electrode. Again, this is the OLED configuration taught by Hwang.

Regarding the limitation “the hole injection layer has a refractive index no less than 1.8 at the wavelength of maximum light-emission,” this is inherent to the compounds claimed, and it is well-established that it is the optical thickness, which is the product of the index of refraction and the thickness, is the relevant parameter for creating a microcavity OLED, in which the total optical thickness is related to the wavelength of emission; see Fukuda, US-20100314638-A1. Thus, one of ordinary skill in the art could simply select any known hole-transporting compound meeting this criteria, and additionally have chosen compounds having higher indices of refraction and lower thickness for the same optical thickness but a lower total thickness. As an aside, the reason the comparative examples of the instant specification have a broader Δu’v’ is likely because they use compounds with a different refractive index and the same thickness, thus, a different optical thickness, which is essential in formation of a proper microcavity.
The claims also require the hole-transport layer and the hole injection layer comprise 1) the same compound, and 2) the specific compound.
Regarding 1), this is also taught by Hwang (see ¶20), and furthermore, ubiquitous in the prior art.
Regarding 2), there is no prior art teaching or suggesting this compound as both the HIL and the HTL in an OLED device. This compound is typically seen as a host or ETL compound, although realistically, any organic compound could be used for any purpose, as it is the relative HOMO and LUMO levels that determine functionality. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721